08/11/2020 856: Px M9BQ99-JaH Docum@egénlt: Adesh DA/d Hada Page 1 of 1 PagelDg8Qo2/0002

RUDNICK, ADDONIZIO, PAPPA 8 CASAZZA

® PROMGHOMAL CORPORATION

COUNSELLORS AT LAW

PARK VILLAGE
25 VILLAGE COURT

HAZLET, NEW JERSEY 07730

 

 

RUDNICK, ADDONIZIO, PAPPA & CASAZZA
25 VILLAGE COURT

HAZLET, NEW JERSEY 07730

(732) 264-4400

ATTORNEY FOR DEFENDANT

 

; UNITED STATES DISTRICT COURT
PLAINTIFF : DISTRICT OF NEW JERSEY
: Mag. No. 20-8090
UNITED STATES OF AMERICA
it

VS.

CRIMINAL ACTION
JASON,M. HEID

SUBSTITUTION OF ATTORNEY
DEFENDANT

 

]
The undersigned hereby consent to the substitution of Michael J. Pappa, Esq., as Attorney(s

for the defendant, JASON M. HEID, in the above entitled cause.

  

eee

RUDN PTY PAPPA & CASAZZA, P.C.

SLA ;
iV /

if i a

 

MI¢
Sup stags mey

a7 sono & LEIBMAN

MARC F; { LEIBMAN
With aiathng Attorney

 

DATED: August 11, 2020

—

 
